THE UNITED STATES ])ISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

In re: Gold King Mine Release in San Juan

County, Colorado on August 5, 2015
No. l:lS-md-02824-WJ

This Documem Rel<:zres to:
AZI Cases

 

ORDER RESULTING FROM APRIL 26 2019 TELEPHONIC STATUS CONFERENCE

This matter came before the Special l\/laster on a telephonic status conference on April 26, 2019,_,
at Which all parties Were represented by counsel. The parties advised the Special Master that they did
meet and confer by telephone but were unable to reach an agreement on Whether discovery should
proceed on jurisdictional issue before discovery on other issues begins. The Special Master ordered the
parties to submit briefs on that issue as Well as the phasing of discovery in general Plaintiffs are to
submit one consolidated brief and Defendants are to submit one consolidated brief by May 13, 2019.
Supplernental briefs may be submitted by a party if there are unique circumstances that need to be

addressed The briefs are limited to twenty-five pages.

The Special Master also scheduled the next status conference for 9:30 AM on May 31, 2019 in

the Nambe Courtroom in the United States Federal District Court, 421 Gold Ave. SW, an Floor,

Albuquerque, NM. All counsel must appear in person

lT lS SO ORDERED.

/,___
O-»r~ , /M M"’\

SPECIAL MASTER HON ALAN C TORG RSON

 

 

